United States Court of Appeals
               For The District of Columbia Circuit



No. 97-7181                                  September Term, 1998

                                             
Janet E. Atkinson,                           (97cv00239)
     Appellant

     v.

The Inter-American Development Bank, et al.,
     Appellees


     Before:  Edwards, Chief Judge, Silberman and Randolph, Circuit Judges


                            O R D E R

     It is ORDERED, by the Court, that the opinion for the Court filed by Circuit Judge
Silberman on October 9, 1998 be, and hereby is, amended as follows:

          Page 3, carryover paragraph, lines 9-10, delete "her marital
          property award of $111,475," and insert in lieu thereof "the
          remainder of her Maryland judgments,"


                                        Per Curiam
                                        FOR THE COURT:
               
                                        Mark Langer, Clerk


Filed on October 28, 1998